UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended April 30, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-23246 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: Daktronics, Inc. 401(k) Plan B. Name of the issuer of the securities held pursuant to the plan and the address of its principal executive office: Daktronics, Inc. 201 Daktronics Drive Brookings, SD 57006 DAKTRONICS, INC. 401(k) PLAN FORM 11-K For the Plan Year Ended April 30, 2011 TABLE OF CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS AS OF AND FOR THE YEARS ENDED APRIL 30, 2: Statements of Net Assets Available For Benefits 2 Statements of Changes in Net Assets Available For Benefits 3 Notes to Financial Statements 4 SUPPLEMENTAL SCHEDULE FURNISHED PURSUANT TO THE REQUIREMENTS OF FORM 5550 Schedule H, Line 4i Schedule of Assets (Held at End of Year) -as of APRIL 30, 2011 11 NOTE:All other schedules required by Section 2520.103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 have been omitted because they are not applicable. SIGNATURES 12 EXHIBIT INDEX Ex. CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 13 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Trustees and Participants in the Daktronics, Inc. 401(k) Plan We have audited the accompanying statements of net assets available for benefits of Daktronics, Inc. 401(k) Plan (the “Plan”) as of April 30, 2011 and 2010, and the related statements of changes in net assets available for benefits for the years then ended. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.We were not engaged to perform an audit of the Plan’s internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan at April 30, 2011 and 2010, and changes in its net assets available for benefits for the years then ended, in conformity with accounting principles generally accepted in the United States. Our audits were performed for the purpose of forming an opinion on the financial statements taken as a whole. The accompanying supplemental schedule of assets (held at end of year) as of April 30, 2011 is presented for purposes of additional analysis and is not a required part of the financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplemental schedule is the responsibility of the Plan’s management. The supplemental schedule has been subjected to the auditing procedures applied in our audits of the financial statements and, in our opinion, is fairly stated in all material respects in relation to the financial statements taken as a whole. /s/ Ernst & Young LLP Minneapolis, Minnesota October 25, 2011 -1- DAKTRONICS, INC. 401(k) PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS AS OF APRIL 30, 2 Year Ended April 30, April 30, ASSETS Participant directed investments at fair value: Daktronics, Inc. common stock $ $ Mutual funds Money market mutual fund Common collective trust Receivables: Notes receivable from participants Employer matching contributions Accrued interest Total assets LIABILITIES Accrued expenses Excess contributions payable Total liabilities Net assets available for benefits, at fair value Adjustment from fair value to contract value for fully benefit-responsive investment contracts ) ) Net assets available for benefits $ $ See notes to financial statements. -2- DAKTRONICS, INC. 401(k) PLAN STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS FOR THE YEARS ENDED APRIL 30, 2 Year Ended April 30, April 30, Additions to net assets attributed to: Investment income: Net appreciation in fair value of investments $ $ Interest and dividends Contributions: Employer Participants Total additions Deductions from net assets attributed to: Benefits paid to participants Administrative expenses Total deductions Increase in net assets Net assets available for benefits: Beginning of year End of year $ $ See notes to financial statements. -3- DAKTRONICS, INC. 401(k) PLAN NOTES TO FINANCIAL STATEMENTS Note 1.DESCRIPTION OF THE PLAN The following description of the Daktronics, Inc 401(k) (the “Plan”) is provided for general information purposes only. Participants should refer to the Plan agreement for a more complete description of the Plan’s provisions. General:The Plan is a defined contribution plan providing benefits for substantially all U.S. based employees of Daktronics, Inc. and subsidiaries (the “Company”) who have attained 21 years of age and have completed one year of service.However, employees are eligible to make salary deferrals to the Plan upon completion of three months of service and attainment of 21 years of age.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”). Administration:The Company has appointed an Administrative Committee to manage the day-to-day operation and administration of the Plan and an Investment Committee to select and monitor the investments of the Plan. Participant’s contributions: Participants may elect to have the Company contribute a percentage of their eligible pre-tax compensation not to exceed the maximum amount allowable under the Internal Revenue Code (the “Code”). Participants who elect to have the Company contribute a portion of their compensation to the Plan agree to accept an equivalent reduction in taxable compensation. Contributions withheld are invested in accordance with the participant’s direction. Participants are also allowed to make rollover contributions of amounts received from other tax-qualified employer-sponsored retirement plans. Such contributions are deposited in the appropriate investment funds in accordance with the participant’s direction and the Plan’s provisions. Employer contributions: The Company may make discretionary profit sharing contributions to the accounts of eligible participants as defined in the Plan and as approved by the Company’s Board of Directors.Beginning in the second quarter of fiscal year 2010 and continuing through the third quarter of fiscal year 2011, the Company matched 25% of the first 6% of each eligible participant’s contribution.Effective February 1, 2011, the Company matched 50% of the first 6% of the employee’s pay during the quarter.No additional discretionary contributions were made by the Company for the years ended April 30, 2011 and 2010. Participants’ accounts:Each participant’s account is credited with the participant’s contribution and allocations of the Company’s contribution and Plan earnings and losses, and it is charged with an allocation of administrative expenses.Allocations are based on participant earnings or account balances, as defined in the Plan’s provisions.The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account.Non-participant directed investments are invested in a mutual fund. Vesting:Participants are immediately vested in their voluntary contributions, including rollover contributions from other qualified plans, plus actual earnings thereon.The remainder of their accounts are vested according to the number of years of continuous service.Participants’ accounts become fully vested after five years of credited service and vest at the rate of 20% per year, commencing after one year of service.U.S.-based employees hired as a result of an acquisition by the Company or its subsidiaries are generally entitled to an appropriate service credit for the length of employment with their former company for purposes of determining eligibility, vesting and contribution allocations for the Plan. Payment of benefits:Distributions of a participant’s vested account balance are made as soon as administratively possible following his or her retirement, total disability, death or termination of employment.The amount of distribution under the Plan is equal to the participant’s vested account balance.If the participant has any loan balance at the time of distributions, the amount of cash available to the participant or beneficiary is reduced by the outstanding balance of the loan. Investment fund information:Participants may individually direct employee contributions in various mutual funds, common collective trusts, money market accounts and Daktronics, Inc. common stock. Participants may change their investment options daily. As of August 10, 2009, the Lord Abbett Mid-Cap Growth Fund was replaced with the Perkins Mid-Cap Value Fund. Notes receivable from participants:Participants may borrow from their accounts up to the lesser of $50,000 or 50% of their vested account balance.Loan transactions are treated as a transfer to (from) the investment funds from (to) the participant notes fund.Loan terms range from one to five years, or longer for the purchase of a primary residence.The loans are secured by the balance in the participant’s account and bear a commercially reasonable rate of interest, which the Company has determined to be the prime rate as determined by the Plan’s Trustee. Changes in the prime rate are implemented by the Trustee when it is reasonably administratively feasible to do so. Principal and interest are paid ratably no less than biweekly through payroll deductions. Loans are measured at their unpaid principal balance plus any accrued but unpaid interest.Interest income on participant loans is recorded when it is received by the Plan. -4- Excess contributions refundable:At April 30, 2011 and 2010, payables of $13,066 and $81,999, respectively, were recorded for amounts refundable by the Plan to participants for contributions made in excess of amounts allowed by the Internal Revenue Service (“IRS”). Forfeited accounts:During the years ended April 30, 2011 and 2010, respectively, forfeitures of the non-vested accounts of terminated participants of $67,577 and$54,635 were used to reduce employer contributions. Administrative expenses:Administrative expenses, consisting of investment management services fees and audit fees, are paid by the Plan using forfeitures of the Company’s contributions, and any remaining balance is netted against investment returns. Note 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Nature of business of Plan Sponsor:The Company is engaged principally in the design, manufacture and sale of a wide range of electronic display systems and related products which are sold in a variety of markets throughout the world and rendering related maintenance and professional services.The Company’s products are designed primarily to inform and entertain people through the communication of content. Basis of accounting:The accompanying financial statements are prepared on the accrual basis of accounting. Use of estimates:The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates that affect the amounts reported in the financial statements and accompanying notes.Actual results could differ from those estimates. Investment valuation and income recognition:The investments are stated at fair value as determined by quoted market prices on the last business day of the Plan year, except investment assets in common collective trusts (“CCT”), which are stated at fair value as reported by the CCT.Participant notes receivable are valued at their outstanding balances, which approximate fair value. Purchases and sales of securities are recorded on a trade-date basis.Interest income is recorded on the accrual basis.Dividends are recorded on the ex-dividend date. Wells Fargo Stable Return Fund N4 is a CCT which has all its assets invested in Wells Fargo Stable Return Fund G that includes fully benefit-responsive investment contracts.The fair value of this investment is based on the underlying unit value reported by Wells Fargo Stable Return Fund G.The fair value of the CCT is adjusted to contract value, in accordance with the Financial Accounting Standards Board (“FASB”) Accounting Standard Codification (“ASC”) 946, Financial Services-Investment Companies (“ASC 946”), and ASC 962, Plan Accounting-Defined Contribution Pension Plans (“ASC 962”). As required under ASC 946, investments in the accompanying statements of net assets available for benefits include fully benefit-responsive investment contracts recognized at fair value.ASC 962 requires fully benefit-responsive investment contracts to be reported at fair value in the Plan’s statements of net assets available for benefits, with a corresponding adjustment to reflect these investments at contract value.Contract value is the relevant measurement attributable to fully benefit-responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the Plan. The contract value represents contributions plus earnings, less participant withdrawals and administrative expenses. Fully benefit-responsive investment contracts are recorded on Form 5500 at fair value, whereas, in the Plan’s financial statements, these investments are presented at fair value with an adjustment to contract value. Payment of benefits:Benefit payments are recorded when paid. Fair Value Measurements:ASC Topic 820, Fair Value Measurements and Disclosures (“ASC 820”), provides the framework for measuring fair value.That framework provides a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value.The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements).The three levels of the fair value hierarchy under ASC 820 are as follows: -5- Level 1- Unadjusted quoted prices that are available in active markets for the identical assets or liabilities at the measurement date Level 2 – Other observable inputs available at the measurement date, other than quoted prices included in Level 1, either directly or indirectly, including: · quoted prices for similar assets or liabilities in active markets; · quoted prices for identical or similar assets or liabilities in non-active markets; · inputs other than quoted prices that are observable for the asset or liability; and · inputs that are derived principally from or corroborated by observable market data Level 3 – Unobservable inputs that cannot be corroborated by observable market data and reflect the use of significant management judgment.These values are generally determined using pricing models for which the assumptions utilize management’s estimates of market participant assumptions. The fair value hierarchy requires the use of observable market data when available. In instances in which the inputs used to measure fair value fall into different levels of the fair value hierarchy, the fair value measurement has been determined based on the lowest level of input that is significant to the fair value measurement in its entirety. Our assessment of the significance of a particular item to the fair value measurement in its entirety requires judgment, including the consideration of inputs specific to the asset or liability. New Accounting Pronouncements: In January 2010, the FASB issued Accounting Standards Update (“ASU”) 2010-06, Improving Disclosures about Fair Value Measurements, which amends ASC 820, Fair Value Measurements and Disclosures (“ASU 2010-06”).ASU 2010-06 adds new requirements for disclosures about (1) the different classes of assets and liabilities measured at fair value, (2) the valuation techniques and inputs used, (3) the activity in level 3 fair value measurements, and (4) the transfers between levels 1, 2, and 3 fair value measurements. ASU 2010-06 was effective for the Plan’s year ended April 30, 2010, except for the requirement to provide the Level 3 activity of purchases, sales, issuances, and settlements on a gross basis, which was effective for the Plan’s year ended April 30, 2011.In the period of initial adoption, entities are not required to provide the amended disclosures for any previous periods presented for comparative purposes. However, those disclosures are required for periods ending after initial adoption. The Plan adopted the additional disclosures required for all levels of fair value measurements.The adoption of ASU 2010-06 did not affect the Plan’s financial statements. In May 2011, the FASB issued ASU 2011-04, Amendments to Achieve Common Fair Value Measurements and Disclosure Requirements in U.S. GAAP and IFRSs (“ASU 2011-04”). ASU 2011-04 amended ASC 820, Fair Value Measurements and Disclosures, to converge the fair value measurement guidance in U.S. generally accepted accounting principles and International Financial Reporting Standards. Some of the amendments clarify the application of existing fair value measurement requirements, while other amendments change a particular principle in ASC 820. In addition, ASU 2011-04 requires additional fair value disclosures. The amendments are to be applied prospectively and are effective for annual periods beginning after December 15, 2011. The Plan is evaluating the effect that the provisions of ASU 2011-04 will have on the Plan’s financial statements. -6- Note 3.INVESTMENTS During the years ended April 30, 2011 and 2010, the Plan’s investments (including investments purchased, sold and held during the year) appreciated (depreciated) in fair value as determined by quoted market prices as follows: Year Ended April 30, April 30, Daktronics, Inc.* common stock $ $ ) Mutual funds Common collective trust $ $ Investments that represent 5% or more of the fair value of the Plan’s net assets as of April 30, 2011 and 2010 are as follows: Year Ended April 30, April 30, Investments, at fair value: Daktronics, Inc.* common stock $ $ Euro Pacific Growth Fund Investment Company of America Fund Growth Fund of America Fund Wells Fargo Stable Return Fund N4* MFS Total Return Fund T Rowe Price Mid-Cap Growth Fund T Rowe Price Small Capitalized Fund *Indicates a party-in-interest to the Plan. The following represents holdings and transactions in Daktronics, Inc. common stock, a party-in-interest, as of April 30, 2011 and 2010: Year Ended April 30, April 30, Investments, at fair value: Daktronics, Inc. common stock $ $ Year Ended April 30, April 30, Changes in Daktronics common stock due to: Contributions $ $ Dividends Net realized and unrealized appreciation/(depreciation) in fair value ) Distributions to participants and other transfers ) ) $ $ ) Note 4.FAIR VALUE MEASUREMENT ASC 820, as described previously, defines fair value as the price that would be received to sell an asset or paid to transfer the liability (an exit price) in an orderly transaction between market participants.It also establishes a fair value hierarchy which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value.The fair value hierarchy within ASC 820 distinguishes between three levels of inputs that may be utilized when measuring fair value, consisting of level 1 inputs (using quoted prices in active markets for identical assets or liabilities), level 2 inputs (using inputs other than level 1 prices, such as quoted prices for similar assets and liabilities in active markets or inputs that are observable for the asset or liability) and level 3 inputs (unobservable inputs supported by little or no market activity based on our own assumptions used to measure assets and liabilities).A financial asset’s or liability’s classification within this hierarchy is determined based on the lowest level input that is significant to the fair value measurement.The following table presents the Plan’s assets valued at fair value as of April 30, 2011 and 2010 by level within the fair value hierarchy: -7- Assets at Fair Value as of April 30, 2011 Level 1 Level 2 Level 3 Total Daktronics, Inc.* common stock $ $
